Case: 21-60906         Document: 00516586530             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 21-60906
                                     Summary Calendar                                  FILED
                                                                               December 21, 2022
                                                                                  Lyle W. Cayce
   Ines Del Carmen Carranza-Pineda,                                                    Clerk

                                                                                  Petitioner,

                                             versus

   Merrick Garland, U.S. Attorney General,

                                                                                Respondent.


                           Petition for Review of an Order of the
                               Board of Immigration Appeals
                                 Agency No. A205 194 690


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Petitioner Ines Del Carmen Carranza-Pineda, a native and citizen of
   El Salvador, petitions for review of the dismissal by the Board of Immigration
   Appeals (BIA) of her appeal from the decision of the immigration judge (IJ)
   that denied her application for asylum and withholding of removal (WOR)
   and ordered her removal to El Salvador. She has failed to brief, and thereby
   abandoned, any challenge to the BIA’s failure to grant her WOR or


          *
              This opinion is not designated for publication. See 5TH CIR. R. 47.5.
Case: 21-60906       Document: 00516586530          Page: 2   Date Filed: 12/21/2022




                                     No. 21-60906


   humanitarian asylum. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003).
            According to Petitioner, the agency erred by failing to require the
   Department of Homeland Security to produce the transcript for her
   reasonable-fear interview, and the IJ violated her due process rights by failing
   to give her an opportunity at the asylum hearing to address the discrepancies
   in her statements. We have jurisdiction to review an issue arising in a removal
   proceeding only if the petitioner “has exhausted all administrative remedies
   as of right by presenting each issue to the BIA.” Hernandez-De La Cruz v.
   Lynch, 819 F.3d 784, 786 (5th Cir. 2016) (internal quotation marks and
   citation omitted); 8 U.S.C. § 1252(d)(1). Due process claims generally do
   not need to be exhausted, but there is an exception “for procedural errors
   that are correctable by the BIA,” such as the one alleged here. Roy v. Ashcroft,
   389 F.3d 132, 137 (5th Cir. 2004).         Petitioner failed to exhaust these
   correctable procedural issues before the BIA, so we lack jurisdiction to review
   them. See Hernandez-De La Cruz, 819 F.3d at 786; Roy, 389 F.3d at 137.
            There is no merit to Petitioner’s contention that the agency erred in
   denying her application for asylum based on her lack of credibility. She has
   first failed to show that the BIA erred by applying clear-error review to the
   IJ’s credibility finding. See 8 C.F.R. § 1003.1(d)(3)(i). She has also failed to
   show that the agency’s adverse credibility determination was not supported
   by substantial evidence. See Morales v. Sessions, 860 F.3d 812, 817 (5th Cir.
   2017). By identifying “specific inconsistencies” and “crucial omissions,”
   the agency “supported its determination with specific and cogent reasons
   derived from the record.” Ghotra v. Whitaker, 912 F.3d 284, 289 (5th Cir.
   2019) (internal quotation marks and citation omitted); see 8 U.S.C.
   § 1158(b)(1)(B)(iii) (providing that a factfinder may rely on an inconsistency
   or inaccuracy in an applicant’s statement even if it does not “go[] to the heart
   of the applicant’s claim”). As we have stated, “[n]either an IJ nor the BIA



                                          2
Case: 21-60906      Document: 00516586530          Page: 3    Date Filed: 12/21/2022




                                    No. 21-60906


   is required to accept a petitioner’s explanation for the plain inconsistencies
   in her story.” Morales, 860 F.3d at 817 (internal quotation marks, brackets,
   and citation omitted). Neither is there merit in Petitioner’s assertion that the
   agency erroneously conflated the issues of credibility and corroboration. See
   Dayo v. Holder, 687 F.3d 653, 657-58 (5th Cir. 2012).
          Petitioner has failed to show that it is clear from the totality of the
   circumstances that no reasonable factfinder could have made an adverse
   credibility determination in her case. See Morales, 860 F.3d at 817. Because
   Petitioner’s asylum application relies solely on her own testimony and her
   birth certificate, the agency’s adverse credibility determination is dispositive
   here. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994). Accordingly, we need
   not consider her contentions that the agency erred by treating the lack of
   corroborative evidence as an independent basis for denying her asylum claim
   and that the BIA erred by failing to consider the asylum claim on its merits.
   See INS v. Bagamasbad, 429 U.S. 24, 25-26 (1976).
          The petition for review is DISMISSED IN PART and DENIED
   IN PART.




                                          3